DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

November 2, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Primary Care Payment and Vaccine Administration Charge Increase

Yesterday CMS put on display in the Federal Register the final rule implementing Payments for
Services Furnished by Certain Primary Care Physicians and Charges for Vaccine Administration
under the Vaccines for Children Program as authorized by sections 1902(a)(13), 1902(jj), 1905(dd)
and 1932(f) of the Social Security Act. The regulation will formally be published on
Tuesday November 6. The rule provides that states reimburse certain primary care physicians in
calendar years (CYs) 2013 and 2014 at rates not less than the Medicare rates in effect in those
calendar years. This minimum payment level applies to specific primary care services reimbursed fee
for service and through managed care. It provides 100 percent federal matching funds for the
difference in payment between the applicable Medicare payment in those years and the Medicaid rate
in effect as of July 1, 2009.
This final rule also updates the interim regional maximum fees that providers may charge for the
administration of pediatric vaccines to federally vaccine-eligible children under the Vaccines for
Children (VFC) program.
CMCS will make technical assistance available to help states implement this provision of the law,
beginning with a national telephone conference call during which CMCS will walk through the
provisions of the rule. Information about the call will be available shortly. Additional technical
assistance will be made widely available through CMS Regional Offices.
The rule is available at: https://www.federalregister.gov/public-inspection
For further information contact:
Linda Tavener, 410-786-3838, or Mary Cieslicki, 410-786-4576, for information related to payments
for primary care physicians
Mary Beth Hance, 410-786-4299, for issues related to charges for the administration of pediatric
vaccines
Camille Dobson, 410-786-7062 or Nicole Kaufman, 410-786-6604, for issues related to managed
care payment

